Case 1:19-cr-00051-JPJ-PMS Document 154 Filed 12/04/20 Page 1 of 3 Pageid#: 2489




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                          ABINGDON DIVISION

  UNITED STATES OF AMERICA                           )
                                                     )   Case No. 1:19CR00051
                                                     )
  v.                                                 )   OPINION AND ORDER
                                                     )
  TERESA BLANKENSHIP BARRINGER,                      )   By: James P. Jones
                                                     )   United States District Judge
                                                     )
                    Defendant.                       )

       S. Cagle Juhan, Assistant United States Attorney, Charlottesville, Virginia,
 for United States; James B. Lees, Jr., HUNT & LEES, L.C., Charleston, West
 Virginia, and John Jessee, JESSEE, READ & HOWARD, PC, Abingdon, Virginia,
 for Defendant.
       The defendant has moved for a stay of sentence and a continuation of her

 release pending appeal. For the following reasons, I will deny the defendant’s

 motion.

       The Federal Rules of Criminal Procedure provide that a sentence of

 imprisonment must be stayed if an appeal is taken and the defendant is released

 pending disposition of the appeal. Fed. R. Crim. P. 38(b)(1). The Federal Rules of

 Appellate Procedure provide that the decision regarding release must be made in

 accord with the applicable provisions of the Bail Reform Act. See Fed. R. App. P.

 9(c). That Act provides, in pertinent part, that the court:

       [S]hall order that a person who has been found guilty of an offense and
       sentenced to a term of imprisonment, and who has filed an appeal or a
Case 1:19-cr-00051-JPJ-PMS Document 154 Filed 12/04/20 Page 2 of 3 Pageid#: 2490




       petition for a writ of certiorari, be detained, unless the judicial officer
       finds --

              (A) by clear and convincing evidence that the person is not
              likely to flee or pose a danger to the safety of any other
              person or the community if released . . . ; and

              (B) that the appeal is not for the purpose of delay and raises
              a substantial question of law or fact likely to result in--

                     (i) reversal,

                     (ii) an order for a new trial,
                     (iii) a sentence that does not include a term of
                     imprisonment, or
                     (iv) a reduced sentence to a term of
                     imprisonment less than the total of the time
                     already served plus the expected duration of
                     the appeal process.
 18 U.S.C. § 3143(b)(1).

       While I am easily able to make the requisite finding contained in subsection

 (A) of § 3143(b)(1), I cannot find that the appeal raises a substantial question of law

 or fact, as required in subsection (B). In this context, a “substantial question” is “‘a

 “close” question or one that very well could be decided the other way.’” United

 States v. Steinhorn, 927 F.2d 195, 196 (4th Cir. 1991) (quoting United States v.

 Giancola, 754 F.2d 898, 901 (11th Cir. 1985)). Whether a question is substantial is

 decided on a case-by-case basis. Id.

       The essential argument by the defendant supporting a finding under

 subsection (B) is that she is entitled to a new trial on all remaining counts of

                                             2
Case 1:19-cr-00051-JPJ-PMS Document 154 Filed 12/04/20 Page 3 of 3 Pageid#: 2491




 conviction because even though the court granted an acquittal on the fraud charges

 (Counts Five and Six) after verdict, it refused to do so before or during trial, allowing

 the government to present evidence and argue those counts to the jury, thus

 prejudicing her right to a fair trial on the remaining counts. But as the government

 points out in its response to the motion, this argument is unsupported by authority or

 specific rationale. All of the counts, including the fraud counts, grew out of the same

 factual scheme and shared related evidence. Although I found that the government

 failed to prove a necessary element of fraud, that finding does not create a substantial

 question as to the validity of the other convictions.

       The defendant also presents arguments attacking separately her other

 convictions, but I find them equally as unsubstantial.

       For these reasons, it is ORDERED that the defendant’s motion, ECF No. 148,

 is DENIED.

                                                ENTER: December 4, 2020

                                                /s/ JAMES P. JONES
                                                United States District Judge




                                            3
